Exhibit 10.5

Final Version

INDEMNITY AGREEMENT

This Indemnity Agreement, dated as of                          , 20     (the
“Agreement”) is made by and between Accel Entertainment, Inc., a Delaware
corporation (the “Company”), and                             , (the
“Indemnitee”).

RECITALS

A.    The Indemnitee [currently serves][is expected to serve] as [a director/an
officer/a key employee] of the Company[, and also serves at the request of the
Company as [                    ] of [                    ]];

B.    The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;

C.    The members of the Board of Directors of the Company (the “Board”) have
concluded that to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates
(each as defined below) and to encourage such individuals to take the business
risks necessary for the success of the Company and its Subsidiaries and
Affiliates, it is necessary for the Company to contractually indemnify certain
of its representatives and the representatives of its Subsidiaries and
Affiliates, and the Board has determined that the following Agreement is
reasonable and prudent to promote and ensure the best interests of the Company
and its stockholders;

D.    Section 145 of the Delaware General Corporation Law (“Section 145”),
empowers the Company to indemnify by agreement its officers, directors,
employees and agents, and persons who serve, at the request of the Company, as
directors, officers, employees or agents of other corporations, partnerships,
joint ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive; and

E.    The Company desires and has requested Indemnitee to serve or continue to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about unjustified claims for damages
arising out of or related to the Indemnitee’s performance of their duties to the
Company and/or the Subsidiaries or Affiliates of the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to provide services to the Company, the parties hereto, intending to be legally
bound, hereby agree as follows:



--------------------------------------------------------------------------------

1.    Definitions.

(a)    Affiliate. For purposes of this Agreement, “Affiliate” of the Company
means any corporation, partnership, limited liability company, joint venture,
trust or other enterprise in respect of which Indemnitee is or was or will be
serving as a director, officer, trustee, manager, member, partner, employee,
agent, attorney, consultant, member of the entity’s governing body (whether
constituted as a board of directors, board of managers, general partner or
otherwise), fiduciary, or in any other similar capacity at the request, election
or direction of the Company, and including, but not limited to, any employee
benefit plan of the Company or a Subsidiary or Affiliate of the Company.

(b)    Change in Control. For purposes of this Agreement, “Change in Control”
means any event or circumstance after the date of this Agreement where (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a Subsidiary or a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
Subsidiary, is or becomes the “beneficial owner” (as this phrase is defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding capital stock, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
outstanding capital stock of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into capital stock of the surviving entity) at least 50% of the total voting
power represented by the capital stock of the Company or such surviving entity
outstanding immediately after such merger or consolidation (iv) or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.

(c)    Expenses. For purposes of this Agreement, “Expenses” means all costs,
expenses and obligations (including, without limitation, all attorneys’ fees and
related disbursements, and other out-of-pocket costs) paid or incurred by
Indemnitee in connection with either the investigation, defense or appeal of, or
being a witness or otherwise involved in, a Proceeding (as defined below);
provided, however, that Expenses shall not include any judgments, fines, taxes
(including ERISA or other benefit plan related excise taxes or penalties) or
amounts paid in settlement of a Proceeding.

(d)    Indemnifiable Event. For purposes of this Agreement, “Indemnifiable
Event” means any event or occurrence, occurring on or after the date of this
Agreement, related to Indemnitee’s service for the Company or any Subsidiary or
Affiliate as an Indemnifiable Person (as defined below), or by reason of
anything done or not done, or any act or omission, by Indemnitee in any such
capacity.

 

2



--------------------------------------------------------------------------------

(e)    Indemnifiable Person. For the purposes of this Agreement, “Indemnifiable
Person” means any person who is or was a director, officer, trustee, manager,
member, partner, employee, attorney, consultant, member of an entity’s governing
body (whether constituted as a board of directors, board of managers, general
partner or otherwise) or other agent or fiduciary of the Company or a Subsidiary
or Affiliate of the Company.

(f)    Independent Counsel. For purposes of this Agreement, “Independent
Counsel” means legal counsel that is experienced in matters governed by the
General Corporation Law of the State of Delaware (the “DGCL”) and that has not
performed services for the Company or Indemnitee in the five years preceding the
time in question and that would not, under applicable standards of professional
conduct, have a conflict of interest in representing either the Company or
Indemnitee.

(g)    Independent Director. For purposes of this Agreement, “Independent
Director” means a member of the Board who is not and was not a party to the
Proceeding for which a claim is made under this Agreement.

(h)    Other Liabilities. For purposes of this Agreement, “Other Liabilities”
means any and all damages, losses, liabilities, judgments, fines, penalties,
taxes (including ERISA or other benefit plan related excise taxes or penalties),
and amounts paid in settlement and all interest, taxes, assessments and other
charges paid or payable in connection with or in respect of any such judgments,
fines, ERISA (or other benefit plan related) excise taxes or penalties, or
amounts paid in settlement.

(i)    Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative, legislative or other, including
any arbitration or other alternative dispute resolution and including any appeal
of any of the foregoing and whether made pursuant to federal, state or other
law.

(j)    Subsidiary. For purposes of this Agreement, “Subsidiary” means any entity
of which more than 50% of the outstanding voting securities is owned directly or
indirectly by the Company.

2.    Agreement to Serve. The Indemnitee agrees to serve as an Indemnifiable
Person in the capacity or capacities in which Indemnitee may currently serve the
Company as an Indemnifiable Person, and/or any additional capacity in which
Indemnitee may agree to serve, until such time as Indemnitee’s service in a
particular capacity shall end according to the terms of an agreement, the
Company’s Certificate of Incorporation or Bylaws, governing law, or otherwise.
Nothing contained in this Agreement is intended to create any right to continued
employment or other form of service for the Company or a Subsidiary or Affiliate
of the Company by Indemnitee.

3.    Mandatory Indemnification.

(a)    Agreement to Indemnify. Subject to Section 8 and Section 9 of this
Agreement, in the event Indemnitee is a person who was or is a party to or
witness in or is threatened to be made a party to or witness in any Proceeding
by reason of an Indemnifiable

 

3



--------------------------------------------------------------------------------

Event, the Company shall indemnify Indemnitee from and against any and all
Expenses and Other Liabilities incurred by Indemnitee in connection with
(including in preparation for) such Proceeding to the fullest extent not
prohibited by the provisions of the Company’s Bylaws and the DGCL, as the same
may be amended from time to time (but only to the extent that such amendment
permits the Company to provide broader indemnification rights than the Bylaws or
the DGCL permitted prior to the adoption of such amendment) if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, in the case of a criminal
Proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful; provided that, in order to be entitled to indemnification of any
amounts paid in settlement, the Company or Independent Counsel, as applicable
pursuant to Section 7(d), must have consented in writing to such settlement in
advance.

(b)    Exception for Amounts Covered by Insurance and Other Sources.
Notwithstanding the foregoing, the Company shall not be obligated to indemnify
Indemnitee for Expenses or Other Liabilities of any type whatsoever (including,
but not limited to judgments, fines, penalties, ERISA or other benefit plan
related excise taxes or penalties and amounts paid in settlement) to the extent
such have been paid directly to Indemnitee (or paid directly to a third party on
Indemnitee’s behalf) by any directors and officers, or other type, of insurance
maintained by the Company or pursuant to other indemnity arrangements with third
parties; provided, however, that payments made to Indemnitee pursuant to an
insurance policy purchased and maintained by Indemnitee at his or her own
expense of any amounts otherwise indemnifiable or obligated to be made pursuant
to this Agreement shall not reduce the Company’s obligations to Indemnitee
pursuant to this Agreement.

4.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities but not entitled, however, to indemnification for
the total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount except as to the portion
thereof for which indemnification is prohibited by the provisions of the
Company’s Bylaws or the DGCL.

5.    Liability Insurance. So long as Indemnitee shall continue to serve the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
and thereafter so long as Indemnitee shall be subject to any pending Proceeding
as a result of an Indemnifiable Event, the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to maintain in effect for the benefit of
Indemnitee as an insured (a) liability insurance issued by one or more reputable
insurers and having the policy amount and deductible deemed appropriate by the
Board and providing in all respects coverage at least comparable to and in the
same amount as that provided to the Chairman of the Board or the Chief Executive
Officer of the Company, and (b) any replacement or substitute policies issued by
one or more reputable insurers providing in all respects coverage at least
comparable to and in the same amount as that being provided to the Chairman of
the Board or the Chief Executive Officer of the Company. The purchase,
establishment and maintenance of any such insurance or other arrangements shall
not in any way limit or affect the rights and obligations of the Company or of
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and Indemnitee shall not
in any way limit or affect the rights and obligations of the Company or

 

4



--------------------------------------------------------------------------------

the other party or parties thereto under any such insurance or other
arrangement. Notwithstanding the foregoing, the Company shall have no obligation
to obtain or maintain such insurance if the Company determines in good faith
that such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a Subsidiary or Affiliate of the Company. In the event of a Change
in Control subsequent to the date of this Agreement, or the Company’s becoming
insolvent, including being placed into receivership or entering the federal
bankruptcy process, the Company shall maintain in force any directors’ and
officers’ liability insurance policies then maintained by the Company in
providing insurance in respect of Indemnitee, for a period of six years
thereafter.

6.    Mandatory Advancement of Expenses. If requested by Indemnitee, the Company
shall advance prior to the final disposition of the Proceeding all Expenses
actually and reasonably incurred by Indemnitee in connection with (including in
preparation for) a Proceeding related to an Indemnifiable Event. Indemnitee, by
virtue of his or her execution and delivery of this Agreement, hereby undertakes
to repay such amounts advanced if, and only if and to the extent that, it shall
ultimately be determined that Indemnitee is not entitled to be indemnified by
the Company under the provisions of this Agreement, the Company’s Bylaws or the
DGCL, and no additional form of undertaking with respect to such obligation to
repay shall be required. The advances to be made hereunder shall be paid by the
Company to Indemnitee or directly to a third party designated by Indemnitee
within thirty (30) days following delivery of a written request therefor by
Indemnitee to the Company. Indemnitee’s undertaking to repay any Expenses
advanced to Indemnitee hereunder shall be unsecured and shall not be subject to
the accrual or payment of any interest thereon. In the event that Indemnitee’s
request for the advancement of Expenses shall be accompanied by an affidavit of
counsel to Indemnitee to the effect that such counsel has reviewed such Expenses
and that such Expenses are reasonable in such counsel’s view, then such Expenses
shall be deemed reasonable in the absence of clear and convincing evidence to
the contrary.

7.    Notice and Other Indemnification Procedures.

(a)    Notification. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, unless the
Company is a named co-defendant with Indemnitee, Indemnitee shall, if Indemnitee
believes that indemnification or advancement of Expenses with respect thereto
may be sought from the Company under this Agreement, promptly notify the
Company, in writing, of the commencement or threat of commencement thereof,
including a brief description (based upon information then available to the
Indemnitee) of the nature of, and the facts underlying, such Proceeding.
However, a failure so to notify the Company promptly following Indemnitee’s
receipt of such notice shall not relieve the Company from any liability that it
may have to Indemnitee except to the extent that the Company is materially
prejudiced in its defense of such Proceeding as a result of such failure,
provided, however, that the Company shall have the burden to prove the existence
of such material prejudice by clear and convincing evidence.

(b)    Insurance and Other Matters. If, at the time of the receipt of a notice
of the commencement of a Proceeding pursuant to Section 7(a) above, the Company
has director

 

5



--------------------------------------------------------------------------------

and officer liability insurance in effect under which coverage for Proceedings
related to an Indemnifiable Event is potentially available, the Company shall
give prompt notice of the commencement of such Proceeding to the issuers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all reasonable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such insurance policies. In addition, the Company
will instruct the insurers and the Company’s insurance broker that they may
communicate directly with Indemnitee regarding such Proceeding and related
insurance claim.

(c)    Assumption of Defense. In the event the Company shall be obligated to
advance the Expenses for any Proceeding against Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein. Such defense by the Company may include the
representation of two or more parties by one attorney or law firm as permitted
under the ethical rules and legal requirements related to joint representations.
Following delivery of written notice to Indemnitee of the Company’s election to
assume the defense of such Proceeding, the approval by Indemnitee (which
approval shall not be unreasonably withheld, conditioned or delayed) of counsel
designated by the Company and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees and
Expenses of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding. If (i) the employment of counsel by Indemnitee has been previously
authorized by the Company, (ii) Indemnitee shall have notified the Board in
writing that Indemnitee has reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
(iii) the Company fails to employ counsel to assume the defense of such
Proceeding, or (iv) after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Counsel, the Expenses related to
work conducted by Indemnitee’s counsel shall be subject to indemnification
and/or advancement pursuant to the terms of this Agreement. Nothing herein shall
prevent Indemnitee from employing counsel for any such Proceeding at
Indemnitee’s expense. Indemnitee agrees that any such separate counsel retained
by Indemnitee will be a member of any approved list of panel counsel under the
Company’s applicable directors’ and officers’ insurance policy, should the
applicable policy provide for a panel of approved counsel.

(d)    Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
related to an Indemnifiable Event effected without the Company’s written
consent; provided, however, that if a Change in Control has occurred, the
Company shall be liable for indemnification of Indemnitee for amounts paid in
settlement if the Independent Counsel has approved the settlement. Neither the
Company nor any Subsidiary or Affiliate shall enter into a settlement of any
Proceeding that might result in the imposition of any Expense or Other Liability
on Indemnitee, whether indemnifiable under this Agreement or otherwise, without
Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold, condition or delay consent from any settlement of any
Proceeding. The Company shall promptly notify Indemnitee upon the Company’s
receipt of an offer to settle, or if the Company makes an offer to settle, any
Proceeding, and provide Indemnitee with a reasonable amount of time to consider
such settlement, in the case of any such settlement for which the consent of
Indemnitee would be required hereunder. The Company shall not, on its own
behalf, settle any part of any

 

6



--------------------------------------------------------------------------------

Proceeding to which Indemnitee is a party with respect to other parties
(including the Company) without the written consent of Indemnitee if any portion
of the settlement is to be funded from insurance proceeds unless approved by a
majority of the Independent Directors, provided that this sentence shall cease
to be of any force and effect if it has been determined in accordance with this
Agreement that Indemnitee is not entitled to indemnification hereunder with
respect to such Proceeding or if the Company’s obligations hereunder to
Indemnitee with respect to such Proceeding have been fully discharged.

8.    Determination of Right to Indemnification.

(a)    Success on the Merits or Otherwise. To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding referred
to in Section 3(a) above or in the defense of any claim, issue or matter
described therein, the Company shall indemnify Indemnitee against Expenses
actually and reasonably incurred in connection therewith to the fullest extent
provided by law.

(b)    Indemnification in Other Situations. In the event that Section 8(a) is
inapplicable, the Company shall also indemnify Indemnitee if Indemnitee has
satisfied the applicable standard of conduct for indemnification. Any
determination that the Indemnitee has satisfied the applicable standard of
conduct shall be made as follows:

i.    Those members of the Board who are Independent Directors even though less
than a quorum;

ii.    A committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or

iii.    Independent Counsel selected by Indemnitee and approved by the Board,
which approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.

The party or parties charged with making this determination are referred to
herein as the “Reviewing Party”.

(c)    Decision Timing and Expenses. The Company shall use its reasonable best
efforts to cause a determination as required under Section 8(b) to be made as
promptly as practicable. As soon as practicable, and in no event later than
thirty (30) days after receipt by the Company of written notice of Indemnitee’s
request for indemnification or selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, the Company and Indemnitee
shall each submit to the Reviewing Party such information as they believe is
appropriate for the Reviewing Party to consider. The Reviewing Party shall
arrive at its decision within a reasonable period of time following the receipt
of all such information from the Company and Indemnitee, but in no event later
than thirty (30) days following the receipt of all such information, provided
that the time by which the Reviewing Party must reach a decision may be extended
by the Reviewing Party upon notice to the Company and the Indemnitee if such
Reviewing Party makes a determination in good faith that additional time is
required to obtain or evaluate information relating thereto. All Expenses
associated with the process set forth in this Section 8(c), including but not
limited to the Expenses of the Reviewing

 

7



--------------------------------------------------------------------------------

Party, shall be paid by the Company. Notwithstanding anything in this Agreement
to the contrary, no determination as to the entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of any Proceeding.

(d)    Delaware Court of Chancery. Notwithstanding a final determination by any
Reviewing Party that Indemnitee is not entitled to indemnification with respect
to a specific Proceeding, Indemnitee shall have the right to apply to the Court
of Chancery of the State of Delaware, for the purpose of enforcing Indemnitee’s
right to indemnification pursuant to this Agreement.

(e)    Payment of Indemnification. If, in regard to any Expenses: (i) Indemnitee
shall be entitled to indemnification pursuant to Section 8(a); (ii) no standard
of conduct determination is legally required as a condition to indemnification
of Indemnitee hereunder; or (iii) Indemnitee has been determined or deemed
pursuant to Section 8(b) to have satisfied the standard of conduct
determination, then the Company shall pay to Indemnitee within ten (10) days
after the later of receipt by the Company of a written request from Indemnitee
for indemnification pursuant to this Section 8 or the earliest date on which the
applicable criterion specified in clauses (i), (ii) or (iii) above is satisfied,
an amount equal to such Expenses.

(f)    Expenses. The Company shall indemnify Indemnitee against all Expenses
incurred by Indemnitee in connection with any hearing or Proceeding under this
Section 8 involving Indemnitee and against all Expenses and Other Liabilities
incurred by Indemnitee in connection with any other Proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement unless a court of competent jurisdiction
finds that each of the material claims of Indemnitee in any such Proceeding was
frivolous or made in bad faith.

9.    Exceptions. Any other provision herein to the contrary notwithstanding,

(a)    Claims Initiated by Indemnitee. The Company shall not be obligated
pursuant to the terms of this Agreement to indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (1) with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement, any other statute or law, as permitted under Section 145, or
otherwise (unless a court of competent jurisdiction determines that each of the
material assertions made by Indemnitee in such Proceeding was not made in good
faith or was frivolous), (2) where the Board has consented to the initiation of
such Proceeding, or (3) with respect to Proceedings brought to discharge
Indemnitee’s fiduciary responsibilities, whether under ERISA or otherwise, but
such indemnification or advancement of Expenses may be provided by the Company
in specific cases if the Board finds it to be appropriate; or

(b)    Actions Based on Federal Statutes Regarding Profit Recovery and Return of
Bonus Payments. The Company shall not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitee on account of (i) any suit in which judgment
is rendered against Indemnitee by a court of competent jurisdiction in a final
adjudication not subject to further appeal for an accounting of profits made
from the purchase or sale by Indemnitee of

 

8



--------------------------------------------------------------------------------

securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of l934 and amendments thereto or similar provisions of
any federal, state or local statutory law, or (ii) any reimbursement of the
Company by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act); or

(c)    Unlawful Indemnification. The Company shall not be obligated pursuant to
the terms of this Agreement to indemnify Indemnitee for Other Liabilities if
such indemnification is prohibited by law as determined by a court of competent
jurisdiction in a final adjudication not subject to further appeal.

10.    Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.

11.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever by a
court of competent jurisdiction, (i) the validity, legality and enforceability
of the remaining provisions of the Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby,
and (ii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable.

12.    Supersession, Modification and Waiver. This Agreement supersedes any
prior indemnification agreement between the Indemnitee and the Company, its
Subsidiaries or its Affiliates. If the Company and Indemnitee have previously
entered into an indemnification agreement providing for the indemnification of
Indemnitee by the Company, parties entry into this Agreement shall be deemed to
amend and restate such prior agreement to read in its entirety as, and be
superseded by, this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
and except as expressly provided herein, no such waiver shall constitute a
continuing waiver.

 

9



--------------------------------------------------------------------------------

13.    Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs and personal and legal
representatives. In addition, the Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place and indemnify Indemnitee to the fullest
extent permitted by law.

14.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand and a receipt is provided by the party to whom such
communication is delivered, (b) if mailed by certified or registered mail with
postage prepaid, return receipt requested, on the signing by the recipient of an
acknowledgement of receipt form accompanying delivery through the U.S. mail,
(c) personal service by a process server, or (d) delivery to the recipient’s
address by overnight delivery (e.g., FedEx, UPS or DHL) or other commercial
delivery service. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice
complying with the provisions of this Section 14. Delivery of communications to
the Company with respect to this Agreement shall be sent to the attention of the
Company’s General Counsel.

15.    No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial determination by exercising Indemnitee’s rights under
Section 8(d) of this Agreement shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has failed to meet any particular standard
of conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise. Additionally, any admission
of liability by the Company in connection with any settlement by the Company
with a regulatory agency shall not, of itself, create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law or otherwise.

16.    Survival of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to serve the Company or a Subsidiary
or Affiliate of the Company as an Indemnifiable Person and shall inure to the
benefit of Indemnitee’s heirs, executors and administrators.

 

10



--------------------------------------------------------------------------------

17.    Subrogation and Contribution.

(a) In the event of payment to Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

(b) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
Expenses and/or Other Liabilities, in connection with any Proceeding relating to
an Indemnifiable Event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

18.    Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute Proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

20.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

21.    Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware without giving effect to its principles of conflicts of laws.

22.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably and unconditionally: (a) agree that any legal action or Proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, brought by the parties hereto
shall be brought and determined exclusively in the Court of Chancery of the
State of Delaware (or, solely if the Court of Chancery of the State of Delaware
declines to accept jurisdiction over a particular matter, any other state or
federal court within the State of Delaware), (b) consent to the jurisdiction of
the Court of Chancery of the State of Delaware (or,

 

11



--------------------------------------------------------------------------------

solely if the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any other state or federal court within
the State of Delaware) for all purposes in connection with any Proceeding which
arises out of or relates to this Agreement and not in any other state or federal
court in the United States, and (c) waive, and agree not to plead or make, any
claim that the Court of Chancery of the State of Delaware lacks venue or that
any such action or Proceeding brought in the Court of Chancery of the State of
Delaware has been brought in an improper or inconvenient forum.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

Final Version

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

  ACCEL ENTERTAINMENT, INC.:

           By:  

 

  Its:  

 

  INDEMNITEE:  

 

Address:

 

 

 

 

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT